Case 8:19-cv-00475-WFJ-SPF Document 52 Filed 06/06/19 Page 1 of 11 PageID 488



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

ALVA JOHNSON,
Individually and On Behalf of All Others
Similarly Situated                                         Case No.: 8:19-cv-475-T-02SPF

        Plaintiff,

vs.

DONALD J. TRUMP
In his Individual Capacity and
DONALD J. TRUMP FOR PRESIDENT,
INC.,

      Defendants,
____________________________________/

        PLAINTIFF’S REPLY IN SUPPORT OF MOTION TO CONDITIONALLY
                        CERTIFY COLLECTIVE ACTION
        Plaintiff Alva Johnson hereby submits this Reply in Support of her Motion to Conditionally

Certify Collective Action (Dkt. No. 34), and respectfully requests that the Court grant her Motion.

                                       I.         INTRODUCTION

        In their Opposition, Defendants rely heavily on the argument that Ms. Johnson’s allegations

are “conclusory” and “without evidentiary support.” But contrary to Defendants’ assertions, Ms.

Johnson’s Motion for Conditional Certification contains ample factual support for her claims that (a)

she is similarly situated to members of the proposed Collective, and (b) there are other Trump

Campaign employees who wish to opt in. Accordingly, her Motion should be granted.1

                                            II.     ARGUMENT

            A. The Legal Standard Applicable to Ms. Johnson’s Motion for Conditional
               Certification is Far More Lenient than Defendants Suggest.
        In order to prevail on a motion for conditional certification of an Equal Pay Act collective

action, a plaintiff need only demonstrate a “reasonable basis for their claim of class-wide

1 Several of Defendants’ arguments are not addressed in this Reply either due to space constraints or because
they are sufficiently rebutted in the opening memorandum. However, by omitting a discussion of these
arguments, Plaintiff does not in any way concede that they are valid or should be accepted by the Court.
Case 8:19-cv-00475-WFJ-SPF Document 52 Filed 06/06/19 Page 2 of 11 PageID 489



discrimination.” Morgan v. Family Dollar Stores, Inc., 551 F.3d 1233, 1261 (11th Cir.2008). The

Eleventh Circuit has described this standard as being “not particularly stringent,” “fairly lenient,”

“flexible,” “not heavy,” and “less stringent than that for joinder under Rule 20(a) or for separate

trials under 42(b).” Morgan v. Family Dollar Stores, Inc., 551 F.3d 1233, 1261 (11th Cir.2008). In fact,

the Eleventh Circuit has gone as far as to note that a “district court’s broad discretion at the notice

stage [when deciding whether to conditionally certify a class] is thus constrained, to some extent, by

the leniency of the standard for the exercise of that discretion.” Id. As a result, motions for

conditional certification are typically granted. See, e.g., Hipp v. Liberty Nat’l Life Ins. Co., 252 F.3d 1208,

1217-18 (11th Cir. 2001).

        The leniency of the applicable standard is informed in part by the fact that, as is the scenario

here, a court generally has “minimal evidence” at the conditional certification stage. Cameron–Grant v.

Maxim Healthcare Servs., Inc., 347 F.3d 1240, 1243 (11th Cir.2003) (citation omitted). And Defendants

can—and generally do—challenge certification later, after further evidence has been gathered, “in

the virtually-inevitable motion for decertification.” Reyes v. AT & T Mobility Servs. LLC, 759 F. Supp.

2d 1328, 1331–32 (S.D. Fla. 2010) (citation omitted).

        In order to succeed at the conditional certification stage, a plaintiff need only show, in a

manner sufficient to satisfy the permissive standard outlined above, that “there is a reasonable basis

to believe that: (1) there are other employees of the Defendant who desire to opt-in and (2) that

these other employees are ‘similarly situated’ with respect to their job requirements and with regard

to their pay provisions.” See Reyes v. AT & T Corp., 801 F. Supp. 2d 1350, 1355 (S.D. Fla. 2011). As

detailed more fully herein, Ms. Johnson has done exactly that.

            B. Ms. Johnson has Proffered Sufficient Evidence to Demonstrate at this Early
               Stage a Reasonable Basis to Believe that She is Similarly Situated to Putative
               Collective Members, Including Omarosa Manigault Newman.
        Contrary to Defendants’ assertion that Ms. Johnson’s Motion contains nothing more than

conclusory allegations, she has set forth numerous facts supporting her claim that she is similarly

situated to members of the putative Collective, defined as “[a]ll women employed by Defendant

Donald J. Trump for President, Inc. from May 13, 2016 to the present.” Motion at 1. For instance,

                                                      2
Case 8:19-cv-00475-WFJ-SPF Document 52 Filed 06/06/19 Page 3 of 11 PageID 490



the Motion explains:

    •   The Campaign’s paid staff was a small and exclusive group. See Motion at 6. Of the millions
        of people working on behalf of the Campaign, only about one hundred (or less) were paid
        staffers at any given time. Id. As such, all of the Campaign’s paid staffers were, in an
        important sense, “senior” staffers, “expected to demonstrate similar high levels of skill and
        dedication, report up in the same hierarchies, and follow the same Campaign-wide policies.”
        Id.
    •   Like Ms. Johnson, almost all of the Campaign’s paid staffers were tasked generally with
        coordinating the Campaign’s voter outreach via campaign field offices and/or the media. Id.
    •   Further, every paid Campaign staffer was required to sign an identical nondisclosure
        agreement as a condition of employment. 2 See id.
    •   Plaintiff’s preliminary analysis of the available data reveals gender-based pay disparities across
        the proposed collective, strongly suggesting that all paid staffers were subject to the same
        discriminatory compensation scheme. See id. at 9.

Importantly, as Ms. Johnson’s Motion explains, “information regarding individual Campaign

workers’ job duties is largely within the exclusive knowledge and control of Defendant and cannot

be obtained without formal discovery.”3 Motion at 5.4

        Ms. Johnson has likewise adequately demonstrated that she is similarly situated to Ms.

Newman.5 Defendants inexplicably claim that “Plaintiff has not argued that she and Newman are


2 Indeed, notice is particularly important here given the chilling effect of the NDA. See Motion at 12 (given
the NDA, “it is likely that other women wished to challenge the Campaign’s discriminatory pay policies but
were prevented from doing so due to fear of professional or legal retaliation … after such notice is issued and
potential collective members are informed that other, similarly situated employees are pursuing their legal
rights under the EPA, more women will feel empowered to opt in.”). At least one Court has already
confirmed that the Trump Campaign NDA’s arbitration clause (which contributes to its overall deterrent
effect) cannot be interpreted to apply to a plaintiff’s affirmative claims arising out of her employment. See
Denson v. Trump for President, Inc., 2018 WL 4568430, at *2 (S.D.N.Y. Aug. 30, 2018). Thus, notice would also
serve a corrective function here.
3 Even so, Ms. Johnson includes in her Motion, as well as her Complaint, detailed descriptions regarding the

job duties of five individuals, most of whom she is personally acquainted with. These duties (and the ways in
which they are similar to Ms. Johsons’s duties) are described in detail in Plaintiff’s Opposition to Defendants’
Motion to Dismiss (Dkt. No. 39 at 16-18).
4
  See, e.g., Cameron–Grant v. Maxim Healthcare Servs., Inc., 347 F.3d 1240, 1243 n.2 (11th
Cir.2003) (quoting Hipp, 252 F.3d at 1216) (noting that where, as here, a court has minimal evidence from the
parties and discovery has not been completed, the typical result is that the motion is granted).
5 To the extent Defendants argue that Ms. Newman was not properly an employee of the Campaign,

resolving this question will involve a fact-intensive inquiry into the “economic reality” of her employment−an
inquiry not appropriate for resolution on a Motion for Conditional Certification. See, e.g. Carrera v. UPS Supply
Chain Solutions, Inc. 2011 WL 1303151 (S.D. Fla. 2011)(certifying a nationwide class of couriers that had been
classified as “independent contractors”); Coats v. Nashville Limo Bus, 2011 WL 308403 (M.D.Tenn. Jan. 27,
2011)(granting conditional certification to truck drivers classified as independent contractors without

                                                       3
Case 8:19-cv-00475-WFJ-SPF Document 52 Filed 06/06/19 Page 4 of 11 PageID 491



similar with respect to their job duties.” Opp’n at 8. However, the Motion lists both women’s job

duties and notes that, like Ms. Johnson, a major facet of Ms. Newman’s job was voter outreach and

publicity on behalf of the Campaign. Motion at 6-7. The Motion goes on to confirm that Ms.

Newman believes she was subject to the same discriminatory pay policies as Ms. Johnson. Id. at 7.

Thus, Ms. Johnson has adequately shown that she is sufficiently similarly situated to Ms. Newman in

terms of both her job responsibilities and her pay provisions to warrant conditional certification.6

             C. Ms. Johnson has Likewise Presented Sufficient Evidence to Demonstrate at
                this Early Stage a Reasonable Basis to Believe that Others Wish to Opt In.
         First and foremost, Ms. Johnson need not identify particular individuals who wish to opt in

or produce affidavits from such individuals in order to succeed on a motion for conditional

certification.7 Nevertheless, Ms. Johnson has attached to her Motion a declaration from Ms.

Newman, a similarly situated Campaign staffer. The declaration states: “I believe that Donald J.

Trump for President, Inc. paid me and other similarly situated female employees less than male

employees who performed the same or similar job duties under similar working conditions.”

Motion, Exhibit 2. Defendants are incorrect that Ms. Newman’s declaration must contain the magic

words “I wish to opt in” in order to be valid or persuasive. Ms. Newman’s statement, based on her

own personal knowledge, that the Campaign paid her and similarly situated women less than their

male counterparts for similar work is sufficient to support a reasonable belief that others wish to opt

in. In any event, Plaintiff’s Motion makes clear that “Ms. Newman has already stepped forward to

voice her willingness to opt in to this collective action.” Additionally, attached hereto as Exhibit 1 is

a Consent to Join form signed by Ms. Newman, confirming definitively that she wishes to join this


conducting economic reality factor analysis); Labrie v. UPS Supply Chain Solutions, 2009 WL 723599 (N.D.Cal.
March 18, 2009) (same).
6 Cf. Henderson v. Holiday CVS, LLC, 2010 WL 1854111, at *3 (S.D. Fla. May 11, 2010) (rejecting “Defendants’

argument [that others in the proposed collective] are not similarly situated” because “to adopt that argument,
the Court would have to indulge in a fact finding determination on the merits, which is improper at this stage
of the litigation”)
7 See, e.g., Vondriska v. Premier Mortg. Funding, Inc., 564 F.Supp.2d 1330, 1334 (M.D. Fla. 2007) (“Evidence of

other employees who desire to opt in may be based on affidavits, consents to join the lawsuit, or expert evidence
on the existence of other similarly-situated employees” (emphasis added)); Bernal v. Vankar Enterprises, Inc., 2008 WL
791963, at *3 (W.D. Tex. March 24, 2008) (conditionally certifying collective based on plaintiff’s complaint
and plaintiff’s affidavit alone).

                                                          4
Case 8:19-cv-00475-WFJ-SPF Document 52 Filed 06/06/19 Page 5 of 11 PageID 492



action.8 Additionally, shortly before the filing of this Reply, Plaintiff’s counsel was contacted by

another female Campaign employee, Corina Cotenescu, who wishes to opt in and has provided

information indicating that she was underpaid relative to similarly situated male Campaign

employees. Attached hereto as Exhibits 3 and 4, respectively, are Ms. Cotenescu’s declaration and

Consent to Join form.

           Dr. Phillip Johnson’s May 13, 2019 declaration similarly supports Ms. Johnson’s claim that

there are other, similarly situated employees who wish to opt in. Specifically, the declaration explains

that the available data shows a significant disparity between compensation paid to men and

compensation paid to women, and that a disparity of this type and magnitude is suggestive of

discrimination. Dr. Johnson’s declaration also sheds light on the number of women employed by the

Campaign and thus the scope of the proposed Collective. Dr. Johnson’s analysis reveals that, during

the relevant period, the Campaign employed seventy-seven women. It stands to reason that, if all of

these women were subject to the same discriminatory compensation scheme, as alleged by Plaintiff

and Ms. Newman and as suggested by Dr. Johnson’s analysis, there will be other women who wish

to opt in once notice is issued.9

               D. The Declarations of Ms. Johnson and Ms. Newman Should be Considered by
                  the Court.
           Defendants argue that the declarations of Ms. Johnson and Ms. Newman should be given

“no weight whatsoever” because they are “based upon personal knowledge and/or upon

information and belief” and are thus not “proper evidence.” However, there is nothing improper

about declarations in support of conditional certification that are based on personal knowledge or

that include statements based on information and belief. See Chapman v. Fred’s Stores of Tennessee, Inc.,

No. 2:08-CV-01247-HGD, 2013 WL 12253432, at *2 (N.D. Ala. Mar. 15, 2013). In arguing to the

contrary, Defendants attempt to import standards from outside the conditional certification context.

See, e.g., Opp’n 6 n.2 (citing Bagwell v. Morgan Cty. Comm'n, 676 F. App’x 863 (11th Cir. 2017), which

8
    Also attached hereto as Exhibit 2 is the signed Consent to Join form of Ms. Johnson.
9 Cf., e.g., Guerra v. Big Johnson Concrete Pumping, Inc., 2006 WL 2290512, at *2 (S.D. Fla. May 17, 2006)
(approving conditional certification, despite the fact that “Plaintiff does not quantify, either exactly or
approximately, how many other laborers were adversely affected by the complained of pay practice.”).

                                                            5
Case 8:19-cv-00475-WFJ-SPF Document 52 Filed 06/06/19 Page 6 of 11 PageID 493



involved the Rule 56 Summary Judgment standard, rather than the far more lenient standard

applicable to conditional certification); id. (citing Monex Fin. Servs. Ltd. v. Nova Info. Sys., Inc., 2008

WL 5235135 (M.D. Fla. Dec. 15, 2008), which was decided in the context of an emergency

application and motion to enforce a subpoena). But Courts in this Circuit have found that the

stricter standards from other contexts like summary judgment do not apply to motions for

conditional certification and the affidavits that accompany them. See, e.g., Chapman, 2013 WL

12253432, at *2; Reyes, 759 F. Supp. 2d at 1332 (confirming that affidavits accompanying conditional

certification motions may be made based upon personal knowledge, and explaining that the Rule 56

standard should not apply on conditional certification because, unlike summary judgment motions,

motions for conditional certification are typically made before the parties have a chance to exchange

discovery). Courts do not conduct credibility determinations or look beyond a declarant’s assertion

that the declaration is made on personal knowledge at the conditional certification stage.10 Credibility

determinations are reserved for the decertification stage. Thus, the declarations of Ms. Johnson and

Ms. Newman should be considered and given appropriate weight by the Court.

            E. Dr. Phillip Johnson’s Analysis is Sound and his Conclusions Should be
               Credited
        As outlined in Dr. Johnson’s reply declaration, attached hereto as Exhibit 5, Defendants

have manipulated the data in a way that renders their arguments completely invalid. In his review of

Defendants’ analysis (contained in section B(2) of their Opposition), Dr. Johnson found that

“Defendants’ calculations are fundamentally flawed and misleading,” and that the tables Defendants

include are “based on nonsensical computations.” Exhibit 5 at 1-2. Specifically, Dr. Johnson

explains that Defendants’ claim that eighteen employees on the Campaign’s payroll for December

2016 were “highly-compensated” and not comparable to the remainder of the class is inaccurate.11

Nevertheless, Dr. Johnson re-ran the analysis to exclude these eighteen individuals, as Defendants


10 See, e.g., Lytle v. Lowe's Home Centers, Inc., No. 8:12-CV-1848-T-33TBM, 2014 WL 103463, at *2 (M.D. Fla.
Jan. 10, 2014) (“[T]he Court does not make credibility determinations or resolve contradictory evidence
presented by the parties during the notice stage.”)
11 Including because (a) the higher average compensation of this group is driven by a few individuals, and (b)

there was a general increase in compensation after the election victory.

                                                       6
Case 8:19-cv-00475-WFJ-SPF Document 52 Filed 06/06/19 Page 7 of 11 PageID 494



claim to have done in their Opposition. His results are notably different than those reported in the

Defendants’ Opposition. For example, even excluding these employees, Dr. Johnson found that, in

May 2016, the average female compensation was $3,526.87 and the average male compensation was

$4,413.67. By contrast, Defendants’ report shows these figures as $2,569 and $2,485, respectively.

As Dr. Johnson explains, even adopting Defendants’ inappropriate exclusions, the pay difference by

gender “remains negative in every month and is always greater than the results reported in the

Defendants’ Opposition.” Id.

            F. Dr. Johnson’s May 13, 2019 Declaration Supports the Conclusion that There is
               a Reasonable Basis for Believing that Putative Collective Members are
               Similarly Situated.
        As noted above, Dr. Johnson need not, at this early stage, examine the particular job duties

of each individual included in his analysis in order to support a finding that “there is a reasonable

basis” for believing that women were paid less than similarly situated men. Nor could he. No

discovery has yet been exchanged, and information regarding putative Collective members’ job

responsibilities is mostly within the control of Defendants.12 That is why courts apply a lenient

standard at this stage. It is sufficient for the purposes of conditional certification that Dr. Johnson

has shown that women were consistently paid less than men on average, and that this disparity is

unlikely to have occurred by chance.

            G. Defendants’ Attempts to Strike Material from Plaintiff’s Motion are Without
               Merit and Should be Rejected.
        Defendants improperly use their Opposition as a vehicle for requesting that the Court strike

large portions of Ms. Johnson’s Motion, claiming that these passages are “conclusory” and/or

“hearsay.” Notably, among the alleged hearsay statements Defendants seek to strike are multiple

citations to news articles and media reports. Defendants’ claim that these passages should be

stricken is perplexing, given that they argue earlier in their Opposition that Ms. Johnson and Ms.

Newman’s declarations should be disregarded because they are based on personal knowledge. If


12And indeed, within the control of putative Collective members themselves, another factor weighing heavily
in favor of allowing Plaintiff to notify them of the existence of this action.

                                                     7
Case 8:19-cv-00475-WFJ-SPF Document 52 Filed 06/06/19 Page 8 of 11 PageID 495



Defendants consider both personal knowledge and publicly available information to be inadmissible,

it is difficult to conceive of any evidence that Defendants would deem admissible. In any event,

Defendants’ backdoor motion to strike is both procedurally and substantively inappropriate.

        First, Defendants cite no cases involving conditional certification in support of their hearsay-

related arguments. In the conditional certification context, hearsay may be considered:13

     … the Court finds that it may properly consider hearsay, if necessary, in deciding
     whether to issue class notice. This approach is consistent with the purpose
     of conditional certification which is only a preliminary determination of whether there is a
     sufficient showing to warrant notice being sent to the purported collective class to allow
     members to opt-in to the lawsuit
Jewell v. Aaron's, Inc., 2012 WL 2477039, at *5 (N.D. Ga. June 28, 2012) (emphasis added).14

        Defendants’ arguments regarding the so-called “conclusory” nature of Ms. Johnson’s claims

are likewise unavailing. As described supra, Ms. Johnson has provided ample factual support for her

allegations. Further, even if these allegations were conclusory, the cases Defendants cite do not

support their assertion that “conclusory allegations should be stricken” from a motion for

conditional certification. The Court in Huggins v. Marriott Ownership Resorts, Inc., 2008 WL 552590, at

*5 (M.D. Fla. Feb. 27, 2008) simply found, on a Motion to Dismiss, that plaintiff’s requests for

punitive damages should be stricken because they rested on wholly conclusory generalities regarding

punitive damages. That is not the case here, nor does the Motion to Dismiss standard apply.

Likewise, Underwriters at Lloyds v. FedEx Freight Sys., Inc., 2008 WL 2901049, at *1 (M.D. Fla. July 23,

2008) was decided in the context of summary judgment and, as noted supra, the Rule 56 standard

does not apply on conditional certification.15




13 Even if this were not the case, however, almost all of the passages identified by Defendants fall under
recognized hearsay exemptions or exceptions, including because they are (a) party admissions, or (b) not “oral
or written assertions” (Fed.R.Evid. 801(a)(1)) but instead describe the conduct of non-declarants.
14 See also Coan v. Nightingale Home Healthcare, Inc., 2005 WL 1799454, at *1 n. 1 (S.D.Ind.2005) (rejecting, in an

FLSA motion to conditionally certify a class, defendant’s motion to strike affidavits containing hearsay
because plaintiff need not come forward with evidence in a form admissible at trial “at this preliminary stage
and for these preliminary purposes”)



                                                        8
Case 8:19-cv-00475-WFJ-SPF Document 52 Filed 06/06/19 Page 9 of 11 PageID 496



                                       III.    CONCLUSION

       For the foregoing reasons, Ms. Johnson respectfully requests that the Court grant her

Motion for Conditional Certification of a Collective Action.


DATED: June 6, 2019.                                  Respectfully submitted,

                                                      /s/ Hassan A. Zavareei
                                                      Hassan A. Zavareei (pro hac vice)
                                                      Trial Counsel
                                                      Katherine M. Aizpuru (pro hac vice)
                                                      TYCKO & ZAVAREEI LLP
                                                      1828 L Street NW, Suite 1000
                                                      Washington, D.C. 20036
                                                      P: (202) 417-3667
                                                      F: (202) 973-0950
                                                      hzavareei@tzlegal.com
                                                      kaizpuru@tzlegal.com

                                                      Tanya S. Koshy (pro hac vice)
                                                      TYCKO & ZAVAREEI LLP
                                                      1970 Broadway, Suite 1070
                                                      Oakland, CA 94612
                                                      P: (510) 250-3298
                                                      F: (202) 973-0950
                                                      tkoshy@tzlegal.com

                                                      Janet Varnell (Fla. Bar No. 71072)
                                                      Brian W. Warwick, (Fla. Bar No. 0605573)
                                                      VARNELL & WARWICK, PA
                                                      P.O. Box 1870
                                                      Lady Lake, FL 32158-1870
                                                      P: 352-753-8600
                                                      F: 352-503-3301
                                                      jvarnell@varnellandwarwick.com
                                                      bwarwick@varnellandwarwick.com

                                                      F. Paul Bland (pro hac vice)
                                                      Karla Gilbride (pro hac vice )
                                                      PUBLIC JUSTICE, P.C.
                                                      1620 L Street NW, Suite 630
                                                      Washington, DC 20036
                                                      (202) 797-8600

                                                      Jennifer Bennett (pro hac vice)
                                                      PUBLIC JUSTICE, P.C.

                                                  9
Case 8:19-cv-00475-WFJ-SPF Document 52 Filed 06/06/19 Page 10 of 11 PageID 497



                                           475 14th Street, Suite 610
                                           Oakland, CA 94612
                                           (510) 622-8150




                                      10
Case 8:19-cv-00475-WFJ-SPF Document 52 Filed 06/06/19 Page 11 of 11 PageID 498




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on June 6, 2019, I electronically filed the foregoing

 with the Clerk of the Court using the CM/ECF system, which will send a notice of electronic filing

 to all counsel of record.

                                                      /s/ Hassan A. Zavareei
                                                        Hassan A. Zavareei
Case 8:19-cv-00475-WFJ-SPF Document 52-1 Filed 06/06/19 Page 1 of 2 PageID 499




              EXHIBIT 1
Case 8:19-cv-00475-WFJ-SPF Document 52-1 Filed 06/06/19 Page 2 of 2 PageID 500



                                     Consent To Join Form

       I am a woman who was employed by Donald J. Trump for President, Inc. (“DJTFP”)
between May 13, 2016 and the present.

        I choose to participate in the lawsuit titled Alva Johnson v. Donald J. Trump, et al., Case No.
8:19-cv-00475-WFJ-SPF (M.D. Fla.) to recover monetary damages under the federal Equal Pay Act
(“EPA”), 29 U.S.C. § 216(b).

        I choose to be represented in this action by the named plaintiff and Tycko & Zavareei LLP,
Varnell & Warwick, PA, and Public Justice, P.C. (“Plaintiff’s Counsel”). I agree to be bound by their
decisions in the litigation and by any adjudication of this action by a court, whether it is favorable or
unfavorable. I understand that reasonable costs expended by Plaintiff’s Counsel on my behalf will
be deducted from any settlement or judgment amount on a pro-rata basis among all other plaintiffs.
I understand that Plaintiff’s Counsel will petition the Court to award them attorneys’ fees and costs
from any settlement or judgment.

       I also consent to join any separate or subsequent action to assert my claims against DJTFP,
and/or any related entities or persons potentially liable.


Print Name:                              Omarosa Manigault Newman
                                _____________________________________________

Signature:                      _____________________________________________

Date:                                     June 6, 2019
                                _____________________________________________
Case 8:19-cv-00475-WFJ-SPF Document 52-2 Filed 06/06/19 Page 1 of 2 PageID 501




              EXHIBIT 2
Case 8:19-cv-00475-WFJ-SPF Document 52-2 Filed 06/06/19 Page 2 of 2 PageID 502
Case 8:19-cv-00475-WFJ-SPF Document 52-3 Filed 06/06/19 Page 1 of 3 PageID 503




              EXHIBIT 3
Case 8:19-cv-00475-WFJ-SPF Document 52-3 Filed 06/06/19 Page 2 of 3 PageID 504




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

ALVA JOHNSON,
Individually and On Behalf of All Others
Similarly Situated                                          Case No.: 8:19-cv-475-T-02SPF

          Plaintiff,

vs.

DONALD J. TRUMP
In his Individual Capacity and
DONALD J. TRUMP FOR PRESIDENT,
INC.,

      Defendant,
____________________________________/




                            DECLARATION OF CORINA COTENESCU

          I, Corina Cotenescu, hereby declare as follows:

      1. I make this Declaration based upon personal knowledge and/or upon information and belief.

      2. I am over 21 years of age and fully competent to make this declaration. I live in New York. If

          called and sworn as a witness, I would testify competently as to the facts in this Declaration.


                          My Job Duties at Donald J. Trump for President, Inc.


      3. I was employed at Donald J. Trump for President, Inc. in late 2016.

      4. My job title was Outreach Associate. My job duties included coordinating outreach to women’s

          groups and other affinity and coalition groups; building up the Campaign’s social media

          presence; and contacting voters, including through email blasts.
Case 8:19-cv-00475-WFJ-SPF Document 52-3 Filed 06/06/19 Page 3 of 3 PageID 505



                Common Compensation Policies and Centralized Decision-Making
                          at Donald J. Trump for President, Inc.

   5. All employees of Donald J. Trump for President, Inc. throughout the country were subjected to

       the same common and uniform compensation policies and practices. Such policies governed all

       components of my pay, including initial salary, salary increases, promotional salary increases,

       bonuses, awards, and incentive pay.

                  Unequal Pay for Women at Donald J. Trump for President, Inc.

   6. I believe that Donald J. Trump for President, Inc. paid me and other similarly situated female

       employees less than male employees who performed the same or similar job duties under similar

       working conditions.

   7. I wish to opt in to the above-captioned lawsuit to recover monetary damages under the federal

       Equal Pay Act (“EPA”), 29 U.S.C. § 216(b).


   I declare under penalties of perjury that the foregoing is true and accurate to the best of my

   knowledge and belief.




   Dated: June 6, 2019
                                                                  Respectfully submitted,




                                                                  _________________
                                                                  Corina Cotenescu
Case 8:19-cv-00475-WFJ-SPF Document 52-4 Filed 06/06/19 Page 1 of 2 PageID 506




              EXHIBIT 4
Case 8:19-cv-00475-WFJ-SPF Document 52-4 Filed 06/06/19 Page 2 of 2 PageID 507



                                     Consent To Join Form

       I am a woman who was employed by Donald J. Trump for President, Inc. (“DJTFP”)
between May 13, 2016 and the present.

        I choose to participate in the lawsuit titled Alva Johnson v. Donald J. Trump, et al., Case No.
8:19-cv-00475-WFJ-SPF (M.D. Fla.) to recover monetary damages under the federal Equal Pay Act
(“EPA”), 29 U.S.C. § 216(b).

        I choose to be represented in this action by the named plaintiff and Tycko & Zavareei LLP,
Varnell & Warwick, PA, and Public Justice, P.C. (“Plaintiff’s Counsel”). I agree to be bound by their
decisions in the litigation and by any adjudication of this action by a court, whether it is favorable or
unfavorable. I understand that reasonable costs expended by Plaintiff’s Counsel on my behalf will
be deducted from any settlement or judgment amount on a pro-rata basis among all other plaintiffs.
I understand that Plaintiff’s Counsel will petition the Court to award them attorneys’ fees and costs
from any settlement or judgment.

       I also consent to join any separate or subsequent action to assert my claims against DJTFP,
and/or any related entities or persons potentially liable.


Print Name:                        Corina Cotenescu
                                _____________________________________________

Signature:                      _____________________________________________

Date:                             June 6, 2019
                                _____________________________________________
Case 8:19-cv-00475-WFJ-SPF Document 52-5 Filed 06/06/19 Page 1 of 5 PageID 508




              EXHIBIT 5
Case 8:19-cv-00475-WFJ-SPF Document 52-5 Filed 06/06/19 Page 2 of 5 PageID 509



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA
                                    (TAMPA DIVISION)
 ALVA JOHNSON,                                        )
 Individually and On Behalf of Herself and All        )
 Others Similarly Situated,                           )
                                                      )
                                   Plaintiff,         ) Case No. 8:19-cv-00475-WFJ-SPF
                                                      )
 v.                                                   ) DECLARATION OF PHILLIP M. JOHNSON
                                                      )
 DONALD J. TRUMP,                                     ) June 6, 2019
 In his Individual Capacity and                       )
 DONALD J. TRUMP FOR                                  )
 PRESIDENT, INC.,                                     )
                                                      )
                                   Defendants.        )
                                                      )


I, Dr. Phillip M. Johnson, declare and state as follows:

         1. I am an economist and a Managing Director at Econ One Research, Inc.

(“Econ One”), an economic research and consulting firm with offices in Berkeley, Lafayette, Los

Angeles, Houston, Sacramento, Washington, D.C., and New Delhi. My background and

qualifications are set forth in further detail in my declaration of May 13, 2019 (Dkt. No. 34, Exhibit

#4).1

         2. I have been asked by the Plaintiff’s counsel to review and analyze section B(2) of

Defendants’ Opposition to Plaintiff’s Motion for Conditional Certification (Dkt. No. 42), and to

provide my opinions regarding the methodology and conclusions presented in that section.2

         3. My analysis reveals that Defendants’ calculations are fundamentally flawed and




1
  Declaration of Phillip M. Johnson, May 13, 2019.
2
  Defendants’ Opposition to Plaintiff’s Motion for Conditional Certification (Dkt. No. 42), May 28, 2019
(“Defendants’ Opposition”).


                                                         1
Case 8:19-cv-00475-WFJ-SPF Document 52-5 Filed 06/06/19 Page 3 of 5 PageID 510



misleading. Defendants’ Opposition portrays 18 employees on the Campaign’s payroll for December

2016 as “highly-compensated” and not comparable to the remainder of the class.3 However, this is

not accurate given that:

                 •   Higher average compensation of this group is driven in part by a few of the

                     individuals in this group; for example, “MILLER, ELI” was paid $22,500 and

                     “PARSCALE, BRADLEY” was paid $20,000).4 However, the list also includes

                     lower paid individuals, such as “HAHN, MICHAEL” who in December 2016

                     was paid $880 and “HARPER, DEVYN” who was paid $2,575.50.5

                 •   Compensation generally increased between the primaries and the period after the

                     election victory, meaning many made substantially less prior to December 2016.

                     For example, “ADAMS, ASHTON”, was paid $4,500 in the primary, $5,500 in

                     the general election, which jumped to $8,000 after the campaign victory. As

                     another example, “SANDOVAL, CAMILO” was paid $5,000 in the primary and

                     $8,000 in the general election, which jumped to $13,000 after the post-election

                     period.

        4.       Therefore, it is inaccurate to describe all 18 employees as “highly-compensated” and

not comparable for the entire class period.

        5. Defendants’ Opposition states that the inclusion of these 18 “highly-compensated”

individuals drives the compensation difference for the rest of the data.6 Defendants present a revised

version of Figure 2 from my May 13, 2019 declaration. However, their revised table is based on



3
  Defendants’ Opposition, 12-13.
4
  “Disbursements,” Federal Elections Commission United States of America,
https://www.fec.gov/data/disbursements/.
5
  Ibid.
6
  Defendants’ Opposition, 12-13.


                                                      2
Case 8:19-cv-00475-WFJ-SPF Document 52-5 Filed 06/06/19 Page 4 of 5 PageID 511



nonsensical computations. Instead of removing these 18 individuals from the analysis, it appears that

Defendants simply subtracted the total number of employees and total compensation in December

2016 from the total number of employees and total compensation in the earlier months.7 They then

apparently simply recalculated average pay by gender by dividing the resulting figures.8 This

approach and the results it provides are nonsensical for the following reasons:

           •   Defendants “remove” employees and their supposed compensation from months in

               which those employees were not actually employed. In fact, only 6 of the 18 “highly-

               compensated” December 2016 employees were present in the data during the entire

               analysis period (May through December 2016). The others appeared in later months;

           •   Defendants subtract incorrect employee compensation amounts even for those who

               were employed in those months: pay generally increased from the primary to the general

               election periods, and for some between general and post-election periods. Consequently,

               Defendants subtract too much;

           •   As discussed above, I reject the premise that these employees were all highly

               compensated and inherently different from the others;

           •   The gender pay averages Defendants calculate and compare do not accurately summarize

               either the employees they claim or their compensation. The calculated numbers are

               meaningless.

           6. I re-ran the analysis to actually exclude the 18 employees in question, as Defendants

implied they had done in their Opposition (though I do not concur that it is appropriate to do so,

for the reasons stated above). The results are reported in Figure 1 below. My results are notably

different than those reported in the Defendants’ Opposition. For example, I found that, in May


7
    Defendants’ Opposition, 14.
8
    Defendants’ Opposition, 14-15.

                                                     3
Case 8:19-cv-00475-WFJ-SPF Document 52-5 Filed 06/06/19 Page 5 of 5 PageID 512



2016, the average female compensation (excluding employees that appeared in December 2016) was

$3,526.87 and the average male compensation was $4,413.67. By contrast, Defendants’ report

shows these figures as $2,569 and $2,485, respectively.9 The pay difference without these 18

employees remains negative in every month and is always greater than the results reported in the

Defendants’ Opposition.10

                                                Figure 1

                                       Trump Campaign
                               Employee Compensation by Gender
                           Excluding Defendants' Selected 18 Employees

                                             Mean Compensation
                       Year -Month    Female      Male    Female - Male            Percent Diff
                                                    (Dollars)
                                                                    (2) - (3)         (4) / (2)
                            (1)         (2)            (3)            (4)               (5)


                                             Staff Excluding Key Staff and Advisors
                1.   May 2016         $ 3,527      $ 4,414     $         -887           -25.1%
                2.   June 2016          3,708         4,586              -877           -23.7
                3.   July 2016          3,402         4,805            -1,403           -41.2
                4.   August 2016        3,308         4,211              -902           -27.3
                5.   September 2016     4,362         4,570              -208            -4.8
                6.   October 2016       4,433         4,717              -284            -6.4
                7.   November 2016      2,358         2,433               -74            -3.2

                9. May-Nov 2016       $ 3,601      $ 4,127      $           -527        -14.6%


Respectfully submitted,

                                                                            /s/Phillip M. Johnson
                                                                            Phillip M. Johnson, Ph.D.
                                                                            June 6, 2019




9
    Defendants’ Opposition, 14.
10
    Defendants’ Opposition, 14-15.

                                                   4
